J-S96006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

HUGO BAEZ,

                          Appellant                  No. 1931 WDA 2015


     Appeal from the Judgment of Sentence Entered January 30, 2015
               In the Court of Common Pleas of Blair County
           Criminal Division at No(s): CP-07-CR-0002740-2013


BEFORE: BENDER, P.J.E., BOWES, J., and SOLANO, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED FEBRUARY 28, 2017

      Appellant, Hugo Baez, appeals nunc pro tunc from the judgment of

sentence of an aggregate term of 30-60 years’ incarceration, imposed after

a jury found him guilty of third-degree murder, two counts of aggravated

assault, and related offenses.        Appellant argues that the evidence was

insufficient to convict him of third-degree murder and both counts of

aggravated assault. He also contends that the trial court erred by denying

his suppression motion directed at the fruits of a search warrant, and by

admitting a photograph of the murder victim. Appellant also challenges the

legality and discretionary aspects of his sentence. After careful review, we

affirm.

      The trial court provided the following brief summary of the facts

adducted at trial:
J-S96006-16


               On October 31, 2013, … Appellant and Brandon Midder
        entered the Choices … nightclub in Altoona, PA[,] together and
        were periodically together in the club. Jacob Dormevil was
        walking to the bathroom and … Appellant said, "What's up" to
        him. Dormevil said "What's up" back to … Appellant, who
        responded[,] "Do you want to take this outside?" Dormevil
        responded "Yeah," and began taking his shirt off and walking
        around the pool table towards the exit. … Appellant followed
        Jacob Dormevil. Willie Solomon, Dormevil's brother, followed
        both of them. Dormevil exited the building. He turned to punch
        Appellant, who shot at him with a handgun first. Appellant fired
        a second shot at Dormevil. Willie Solomon then grabbed the
        Appellant, who shot him multiple times. Dormevil repeatedly
        tried to come back into the bar but was prevented from doing so
        by [Appellant] and Brandon Midder pointing guns at him. Willie
        Solomon passed away from his gunshot wounds that night. The
        events inside the club, and partially outside the club, were
        captured on security videotape that was Commonwealth's Exhibit
        2.

              Corporal Moser of the Altoona Police Department was
        informed of the shooting at Choices … and the death of Willie
        Solomon and was told that "Juice" was the shooter. He was also
        told that Brandon Midder was at the club during the shooting.
        He saw Midder's car in [the borough of] Tyrone that night and
        followed it in connection with the shooting investigation. The car
        contained two black males. Corporal Moser thought … Appellant,
        whom he knew as "Juice" or James Santos, was in the car and
        heading out of the area. Midder stopped at the Martin's store in
        Alexandria[,] and officers identified him as the driver of his car.
        The passenger stayed in the car. Midder pulled out of the
        Martin's [store] without using his turn signal and with a faulty
        license plate light. Troopers stopped the car. One trooper
        approached each side of the car and asked the driver and the
        passenger for their names.       The passenger replied, "James
        Santos." At that time, Moser told the trooper that the passenger
        was a suspect in the homicide investigation and the men were
        removed from the car and detained. Corporal Moser gave the
        man who identified himself as James Santos his Miranda[1]
        warnings, at which time he invoked them and remained silent.
____________________________________________


1
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -2-
J-S96006-16


       The officers did not ask him any other questions regarding the
       incident.   The man was fingerprinted and identified as …
       Appellant, Hugo Baez.

Trial Court Opinion (TCO), 1/29/16, at 1-3.

       The Commonwealth filed a criminal information in this case on January

10, 2014. With respect to the victim, Willie Solomon, Appellant was charged

with criminal homicide, 18 Pa.C.S. § 2501, two counts of aggravated assault,

18 Pa.C.S. § 2702, and reckless endangerment, 18 Pa.C.S. § 2705.

Regarding     the   victim,    Jacob    Dormevil,     Appellant   was   charged      with

aggravated      assault    and    reckless     endangerment.        Additionally,    the

Commonwealth         charged     Appellant     with    false   identification   to   law

enforcement, 18 Pa.C.S. § 4914, and carrying a firearm without a license,

18 Pa.C.S. § 6106.

       Appellant filed a pre-trial motion seeking, inter alia, suppression of

evidence discovered pursuant to a search warrant directed at Appellant’s

iPhone.2    The trial court denied the suppression motion in an opinion and

order dated September 15, 2014. Pretrial Opinion, 9/15/2014, at 10. A jury

trial was held on December 1-5, 2014, with respect to all charges but for the

firearm offense.3     The jury acquitted Appellant of first-degree murder, but

found him guilty of third-degree murder, both counts of aggravated assault,
____________________________________________


2
 Appellant also sought suppression of other evidence; however, those
matters are not at issue in the instant appeal.
3
 By order dated September 15, 2014, the trial court granted Appellant’s
motion to sever the firearm offense.



                                           -3-
J-S96006-16



and providing false identification to law enforcement.               Separately, on

January 12, 2015, Appellant pled guilty to carrying a firearm without a

license.

        The trial court sentenced Appellant on January 30, 2015. The offenses

committed against the deceased (Mr. Solomon), third-degree murder, one

count      of   aggravated     assault     (Section   2702(a)(1)),   and    reckless

endangerment, merged for sentencing purposes.                  However, the court

determined that the second aggravated assault count (Section 2702(a)(4))

pertaining to Mr. Solomon did not merge for sentencing purposes because

there were separate gunshots and separate, non-fatal wounds inflicted. The

offenses that Appellant committed against Mr. Dormevil (aggravated assault

and     reckless   endangerment)        also   merged   for   sentencing   purposes.

Ultimately, the court sentenced Appellant to consecutive terms of 20-40

years’ incarceration for third-degree murder and 5-10 years’ incarceration

for each of the unmerged aggravated assault counts. The court sentenced

Appellant to concurrent terms of incarceration for the remaining offenses.4

Thus, Appellant was sentenced to an aggregated term of 30-60 years’

incarceration.



____________________________________________


4
  The court sentenced Appellant to 2-4 years’ incarceration for the firearm
offense, and 6-12 months’ incarceration for false identification to law
enforcement, both of which were set to run concurrent to Appellant’s murder
and assault sentences.



                                           -4-
J-S96006-16



        Appellant subsequently filed a post-sentence motion on February 9,

2015.     That motion was denied by operation of law on June 9, 2015;

however, the clerk of courts failed to issue notice of that denial pursuant to

Pa.R.A.P. 720(B)(3)(c) (“When a post-sentence motion is denied by

operation of law, the clerk of courts shall forthwith enter an order on behalf

of the court, and, as provided in Rule 114, forthwith shall serve a copy of the

order on the attorney for the Commonwealth, the defendant's attorney, or

the defendant if unrepresented, that the post-sentence motion is deemed

denied.”). Consequently, Appellant filed a Post Conviction Relief Act petition,

see 42 Pa.C.S. § 9541 et seq., seeking reinstatement of his direct appeal

rights nunc pro tunc. By order dated November 13, 2015, Appellant’s direct

appeal rights were reinstated.     Appellant filed a nunc pro tunc notice of

appeal on December 8, 2015. He filed a court-ordered, Pa.R.A.P. 1925(b)

statement on December 29, 2015. The trial court issued its Rule 1925(a)

opinion on January 29, 2016.

        Appellant now presents the following questions for our review:

          1. Whether the evidence [was sufficient] to convict …
             Appellant of third-degree murder and aggravated assault
             with a deadly weapon of Willie Solomon, inasmuch as the
             Commonwealth did not prove[,] beyond a reasonable
             doubt[,] negation of self-defense pursuant to 18 Pa.C.S. §
             505?

          2. Whether the evidence [was sufficient] to convict …
             Appellant of aggravated assault with a deadly weapon of
             Jacob Dormevil, inasmuch as the Commonwealth did not
             prove[,] beyond a reasonable doubt[,] negation of self-
             defense pursuant to 18 Pa.C.S. § 505[,] nor did it prove an
             attempt to cause bodily injury with a deadly weapon?

                                      -5-
J-S96006-16


         3. Whether the trial court erred by denying suppression of a
            search warrant inasmuch as the affidavit of probable cause
            was predicated on the affiant’s unconfirmed conclusions?

         4. Whether the trial court abused its discretion in admitting a
            photograph of the murder victim, taken before the
            transaction [sic] at issue, that was not relevant?

         5. Whether the trial court erred in refusing to merge at
            sentencing the crime of aggravated assault with a deadly
            weapon with third-degree murder as a lesser-included
            offense thereof inasmuch as the deadly weapon element of
            aggravated assault with a deadly weapon is included within
            the elements of third-degree murder?

         6. Whether the trial court abused its discretion in imposing
            [a] sentence that focused on the seriousness of the crimes
            to the detriment of other sentencing factors?

Appellant’s Brief at 11-12 (unnecessary capitalization omitted).

      Appellant’s first two claims concern the sufficiency of the evidence.

Our standard of review of sufficiency claims is well-settled:

      A claim challenging the sufficiency of the evidence is a question
      of law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a
      reasonable doubt. Where the evidence offered to support the
      verdict is in contradiction to the physical facts, in contravention
      to human experience and the laws of nature, then the evidence
      is insufficient as a matter of law. When reviewing a sufficiency
      claim[,] the court is required to view the evidence in the light
      most favorable to the verdict winner giving the prosecution the
      benefit of all reasonable inferences to be drawn from the
      evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (internal

citations omitted).

      More specifically, Appellant’s first sufficiency claim, and the first part of

his second sufficient claim, concern self-defense.        With respect to both,


                                      -6-
J-S96006-16



Appellant asserts that the Commonwealth failed to produce sufficient

evidence to disprove his self-defense claim. Self-defense is governed by 18

Pa.C.S. § 505.     Generally speaking, “[t]he use of force upon or toward

another person is justifiable when the actor believes that such force is

immediately necessary for the purpose of protecting himself against the use

of unlawful force by such other person on the present occasion.” 18 Pa.C.S.

§ 505(a).

      [T]he Commonwealth must disprove a claim of self-defense
      beyond a reasonable doubt. And it is also the case that a
      successful claim of self-defense negates the element of malice,
      as the two concepts are mutually exclusive. To negate a claim
      of self-defense, the Commonwealth is required to prove any one
      of the following: (1) the defendant's belief that it was necessary
      to kill the victim in order to protect himself from death or serious
      bodily harm was unreasonable; (2) the defendant provoked the
      use of force; or (3) the defendant had a duty to retreat and
      could safely do so.

Commonwealth v. Gonzales, 609 A.2d 1368, 1370 (Pa. Super. 1992)

(internal citations omitted).

      Appellant argues that the evidence in this case

      demonstrated that [he] had been trapped in a narrow
      passageway between two aggressors and could believe, quite
      reasonably under the circumstances, that each of Mr. Solomon
      and Mr. Dormevil could have been armed. …

            The Commonwealth did not prove beyond a reasonable
      doubt that [Appellant] was not free from fault in provoking or
      continuing the difficulty—since Mr. Dormevil was the aggressor—
      or that he did not believe that such force was necessary to
      protect himself against death, serious bodily injury, kidnapping,
      or sexual intercourse compelled by force or threat—since, under
      the circumstances, he had reason to believe that he had been
      caught in a deadly trap—or that he violated a duty to retreat or


                                     -7-
J-S96006-16


       to avoid the danger—since, having been trapped between the
       two in a narrow passageway, he could not retreat.

Appellant’s Brief at 23.

       The trial court’s analysis of Appellant’s claim is cursory.       The court

merely states that the jury heard Appellant’s self-defense claim and rejected

it.   TCO at 23-24.    However, Appellant’s claim(s) also lack any significant

analysis of existing caselaw, and is self-servingly selective in its citation from

the record. Generally, he asserts that the jury lacked sufficient evidence to

reject his self-defense claim on one of the following bases: 1) that Appellant

unreasonably believed that death or serious bodily injury was imminent, or

that the use of deadly force was required to stop it; 2) that Appellant did not

provoke the violence; or 3) that Appellant was unable to safely retreat. See

Gonzales, supra.

       We will not address every conceivable basis upon which the jury could

have rejected Appellant’s self-defense claim. Appellant’s self-defense claim

(applied to both victims) is adequately undermined if a sufficient basis

existed to find the presence of any one of the aforementioned Gonzales

factors.   There was, in fact, testimony which sufficiently supported the

presence of at least one of those factors.

       At trial, Tiffany Ellis testified that Appellant followed one of the victims,

Dormevil, out of the bar, under the pretext that the two were going to

engage in a fist fight. N.T., 12/1/14, at 182-83. This is corroborated by the

video footage of the shooting, which showed Appellant’s following Dormevil

out a door, as Dormevil is removing his shirt.           Immediately thereafter,

                                       -8-
J-S96006-16



Appellant, with his gun already in hand, returned in through the door, where

he is then confronted by Solomon.         Appellant is then seen firing several

shots at Solomon as the two tussled.

      The video is certainly subject to some degree of interpretation. That

is, the video evidence did not, on its face, completely refute or confirm the

self-defense theory proffered by Appellant.         The video did not show what

happened outside the door exited by Appellant and Dormevil, although it

does show that whatever occurred outside must have been extremely brief

in duration – a matter of seconds, at most. The video then shows Appellant

returning in through the same door, visibly armed, almost immediately after

the two exited.

      It is Appellant’s contention that this evidence was consistent with his

version of events, that he drew his weapon to defend himself from Dormevil,

retreated through the door, where Solomon then attacked him. However,

the evidence is also consistent with the Commonwealth’s version of events,

that Appellant ambushed Dormevil with a gun, just after the two exited the

door; i.e., that Appellant challenged Dormevil to engage in an unarmed

physical altercation, only to pull a gun on him before it began. Then, when

Solomon rushed to Dormevil’s aid, Appellant shot him during a scuffle.

      To   the    extent   that   Appellant   is   claiming   the   video   evidence

demonstrated his version of events, rather than the Commonwealth’s, we

conclude that Appellant is challenging the weight, not the sufficiency, of the

evidence. Viewed in a light most favorable to the Commonwealth, the video

                                       -9-
J-S96006-16



evidence was entirely consistent with the Commonwealth’s theory that

Appellant had ambushed an unsuspecting Dormevil, who thought he was

about to engage in a fist fight, and then proceeded to shoot Solomon when

Solomon rushed to Dormevil’s aid. The jury was free to interpret the video

in a manner which favored the Commonwealth’s version of events, and to

discount Appellant’s version.

       Significantly, however, the video was not the entirety of the

Commonwealth’s evidence concerning the shooting.        In addition to Ellis’

testimony, Dormevil also testified, consistent with Ellis’ testimony, that he

believed he was exiting the club with Appellant in order to engage in a fist

fight, but he was ambushed by an armed Appellant when they got outside:

      Q.    All right. Tell the members of the jury what happened.

      A.    I was sitting at the bar with [Solomon] and Tiffany [Ellis]
      and I had to use the bathroom. I told [Solomon] I was going to
      the bathroom. I noticed that [Appellant] was looking at me in a
      weird way. So, I … returned the gesture and he stated, what’s
      up and I said, what’s up back to him and he said, you want to
      take this outside[,] and I said, yes.

      Q.    At that time, Mr. Dormevil, what did you believe you were
      taking outside or why you would be going outside if you chose to
      go outside?

      A.    To engage in a fist fight.

N.T., 12/2/14, at 654. Dormevil stated, again consistent with Ellis’ version

of events, that he removed his sweatshirt, and proceeded to leave the

building with Appellant immediately behind him. Id. at 654-55. Dormevil

then described what occurred when he and Appellant exited the building:



                                     - 10 -
J-S96006-16


     Q.    Once you hit the hallway, where did you go?

     A.    I went outside of the front door.

     Q.   And as soon as your foot hit the threshold of the outside
     doorway, what did you do?

     A.    I turned around.

     Q.    Why did you turn around?

     A.    Because I was gonna hit him.

     Q.    Okay. Hit him with what?

     A.    I was gonna punch him.

     Q.    When you say, “hit him,” who is he?

     A.    [Appellant].

     A.   Okay. When you turned around to punch [Appellant],
     what did you see?

     Q.    A gun.

     A.    What was the gun doing?

     Q.    It was being fired in my face.

     A.    How could you tell it was being fired?

     Q.    I heard the sound and I see the flash right in front of my
     face.

     A.    What was the gun doing?

     Q.    It was being fired in my face.

Id. at 655-56.

     Dormevil’s testimony constituted sufficient evidence from which the

jury could have concluded that Appellant, rather than Dormevil or Solomon,

provoked the violence that occurred. First, it was Appellant who challenged

Dormevil to a fight. Second, under Dormevil’s version of events, Appellant



                                   - 11 -
J-S96006-16



must have pulled his gun before Dormevil turned around to strike him.

Third, because Appellant had already fired the weapon at Domevil before he

went back inside, Solomon appears to have been reacting to Appellant’s

initial aggression, not vice versa.        Nothing in Dormevil’s version of events

was contradicted by the video evidence.               Indeed, the video evidence was

entirely consistent with his testimony.

       Accordingly,     we     conclude        that   Appellant’s   self-defense-based

sufficiency claims lack merit. The evidence, viewed in a light most favorable

to the Commonwealth, was sufficient to demonstrate that Appellant was the

initial aggressor (twice over), thereby undermining his claim of self-

defense.5

       Under the second part of Appellant’s second claim, he asserts that the

evidence was insufficient to prove aggravated assault, in that it was

inadequate to demonstrate his intent to cause bodily injury to Dormevil with

a deadly weapon.           This claim is meritless.          According to Dormevil’s

testimony, Appellant fired his gun at Dormevil’s face, twice, from point-blank
____________________________________________


5
  We also believe the evidence was sufficient to demonstrate that, even if
Appellant believed he was subjected to a threat requiring the use of deadly
force in self-defense, the jury could have reasonably concluded that that
belief was unreasonable, given that both of his victims were unarmed.
Moreover, the fact that Appellant willingly followed Dormevil out the door
under the auspices of engaging in a fist fight could have reasonably led the
jury to conclude that he did not, in fact, possess such a belief when the
shooting began. Rather, such evidence could have led to the reasonable
inference that Appellant, acting with malice, intended to shoot Dormevil
before any threat materialized.



                                          - 12 -
J-S96006-16



or near-point-blank range.           This evidence was more than sufficient to

demonstrate an intent to cause bodily injury.            Indeed, such evidence is

ordinarily sufficient to demonstrate intent to kill. See Commonwealth v.

LaCava, 666 A.2d 221, 226 (Pa. 1995) (“The specific intent to kill needed to

support a first-degree murder conviction can be proven by use of a deadly

weapon upon a vital part of the victim's body.”).

      Appellant argues, however, that “because those two shots had been

fired at point-blank range, but not actually placed in contact, and Mr.

Dormevil was not hit, it can only be inferred that the shooter, Mr. Baez, did

not intend to injure Mr. Dormevil with those two shots.” Appellant’s Brief at

25. This argument essentially fails on its face. That Appellant did not intend

to harm Dormevil is most certainly not the only rational inference from the

fortunate fact that Dormevil was not hit. It is not unreasonable to believe

that Appellant unintentionally missed shooting Dormevil in the head, due to

either his own ineptitude with the gun or Dormevil’s quick defensive

reaction. Indeed, Dormevil testified that he tried to push the gun away from

his face when he saw it, and then dove to the ground, supporting a contrary

inference    than   that   offered    by    Appellant.   N.T.,   12/2/14,   at   656.

Consequently, we conclude that this claim also lacks merit.

      Next, Appellant asserts that the trial court erred when it denied his

motion to suppress evidence garnered from a warrant issued to search his

iPhone.     Appellant contends that the affidavit of probable cause for the

search warrant “was, on its face, predicated on the affiant’s unconfirmed

                                           - 13 -
J-S96006-16



conclusions rather than facts.”     Appellant’s Brief at 26.     Specifically,

Appellant believes that his identity as the shooter was an unconfirmed

conclusion that was otherwise unsupported by any facts presented in the

affidavit of probable cause.

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court's factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.   Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
      as a whole. Where the suppression court's factual findings are
      supported by the record, we are bound by these findings and
      may reverse only if the court's legal conclusions are erroneous.
      Where, as here, the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court's legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts.           Thus, the
      conclusions of law of the courts below are subject to our plenary
      review.

Commonwealth v. McAdoo, 46 A.3d 781, 783-84 (Pa. Super. 2012)

(quoting Commonwealth v. Hoppert, 39 A.3d 358, 361–62 (Pa. Super.

2012)).

      The Fourth Amendment to the United States Constitution dictates that

“no Warrants shall issue, but upon probable cause, supported by Oath or

affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. CONST. amend. IV.

      In determining whether probable cause exists, Pennsylvania
      applies  the   “totality of    the  circumstances”    test.
      Commonwealth v. Sharp, 453 Pa. Super. 349, 357, 683 A.2d

                                   - 14 -
J-S96006-16


     1219, 1223 (1996). The duty of this Court is to ensure that the
     magistrate had a “substantial basis for concluding that probable
     cause existed.” Id.

         An affidavit for a search warrant is to be tested by this
         [C]ourt with common sense and a realistic manner, and
         not subjected to overly technical interpretations; the
         magistrate's determination of probable cause is to be
         accorded great deference on review. The law is clear that
         before a search warrant may issue, facts supported by
         oath or affirmation must be presented to the issuing officer
         which will justify a finding of probable cause. For the
         warrant to be constitutionally valid, the issuing officer
         must conclude that probable cause exists at the time the
         warrant is issued. Such a conclusion may not be made
         arbitrarily and must be based on facts [that] are closely
         related in time to the date the warrant is issued.

     Commonwealth v. Baker, 532 Pa. 121, 126, 615 A.2d 23, 25
     (1992) (citations and quotation marks omitted).

           Probable cause is based on a finding of probability, not a
     prima facie showing of criminal activity. Id. The duty of this
     Court is to ensure that the magistrate had a substantial basis for
     concluding that probable cause existed. Id. The magistrate
     may not have considered any evidence outside the affidavit in
     determining whether probable cause has been established.

Commonwealth v. Days, 718 A.2d 797, 800 (Pa. Super. 1998) (footnote

omitted).

     As noted above, Appellant contends that the warrant issued to search

his iPhone was based on a conclusion that he was the shooter, which he

argues was unsupported by facts set forth in the affidavit of probable cause.

However, the trial court, in its opinion accompanying the order denying

suppression of this evidence, stated that in “the affidavit of probable

cause[,] Detective Day [sic] recited the circumstances of the shooting and

that [Appellant] was identified as the shooter.” Pretrial Opinion, 9/15/14, at


                                    - 15 -
J-S96006-16



10 (emphasis added).           While not a particularly detailed assessment of

Appellant’s claim, it is apparent from the highlighted language above that

the trial court believed that Detective Dey had stated that the shooter had

been identified, not that Detective Dey, himself, had identified Appellant as

the shooter in a merely conclusory manner.

       The affidavit of probable cause, itself, belies Appellant’s claim.

Therein, after stating that Appellant had been identified as the shooter,

Detective Dey set forth the factual basis for that statement, indicating that

Appellant’s co-defendant, Brandon Midder, who had been stopped in a

vehicle with Appellant after the shooting,

       was arrested for [drug offenses] in the vehicle and was
       transported back to Altoona. Midder was read his rights waiver
       and consented to a taped interview. In his taped interview he
       made statements against his penal interest and also, he
       admitted that [Appellant] was indeed the individual [who] went
       into the entrance way of the club and shot Solomon several
       times.

Affidavit of Probable Cause, 12/5/13, at 1.

       Therefore, it is clear on the face of the affidavit of probable cause that

Detective Dey’s statement was not merely conclusory, but had been based

on a specific identification made by Appellant’s cohort in a taped interview.

Accordingly, we conclude that Appellant’s suppression claim lacks merit. 6
____________________________________________


6
  Appellant also asserts in his brief that the affidavit of probable cause
lacked specificity regarding the timeframe when the supporting information
was acquired.      Appellant did not raise this claim in his Rule 1925(b)
statement, and “[a]ny issues not raised in a 1925(b) statement will be
(Footnote Continued Next Page)


                                          - 16 -
J-S96006-16



      Next, Appellant claims that a photo of Solomon taken before his death,

and introduced by the Commonwealth at trial, was not relevant.          On that

basis, he asserts that the trial court abused its discretion by admitting it into

evidence. Appellant contends that this photo was essentially the same type

of evidence rejected in the landmark case of Commonwealth v. Story, 383
A.2d 155 (Pa. 1978). Notably, at trial, Appellant objected on the basis that

the Solomon’s appearance in the photo “was not the way he looked on the

night” he was killed. N.T., 12/1/14, at 113.

      In Story, the Commonwealth

      called Marilyn Wallace, the victim's widow, as its second witness.
      After [the] appellant sought an offer of proof, the
      Commonwealth stated that it was calling Marilyn Wallace for the
      purpose of (1) introducing photographs of the victim and his
      daughter which Marilyn Wallace had taken when the family was
      on vacation; (2) describing the victim's family status; (3)
      relating that Marilyn Wallace had last seen her husband alive on
      the morning that he was killed; and (4) presenting other events
      of a personal nature.       Appellant objected to the proposed
      testimony on the ground that it was irrelevant and highly
      prejudicial. The trial court overruled the objection and permitted
      Marilyn Wallace to testify.


                       _______________________
(Footnote Continued)

deemed waived.” Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998).
Appellant’s 1925(b) statement contains a very general claim that the
“affidavit of probable cause was, on its face, predicated on unverified
conclusions of the affiant and not on facts[.]” Appellant's Rule 1925(b)
Statement, 12/29/15, at 2 ¶ 9. While we reluctantly accept that this
adequately identified Appellant’s claim regarding Detective Dey’s
identification of Appellant as the shooter, and decline to find the claim
waived on that basis, it does not at all resemble Appellant’s claim regarding
the timeframe established in the affidavit of probable cause.



                                           - 17 -
J-S96006-16



Id. at 157. Our Supreme Court determined that this evidence was “totally

irrelevant to the determination of [the] appellant's guilt or innocence[,]” and

reversed his conviction, after also determining that the error was not

harmless. Id. at 160.

      However, Appellant’s reliance on Story does not afford him relief.

Here, the only evidence in question is a single photo of the victim. In Story,

our Supreme Court considered a copious amount of evidence beyond a mere

photo, including, inter alia, descriptions of the victim’s family and the quality

of his relationships with them, the positive contributions he made in his

community before his death, as well as descriptions of his service in the

military and law enforcement.        Id. at 157-158. No such evidence or

testimony concerning the nature or quality of Solomon’s life, or anything

remotely comparable, was introduced in this case. Moreover, the photos at

issue in Story depicted the victim with his “daughter[,] which [were] taken

when the family was on vacation in Canada.” Id. at 158. Here, the single

photo of Solomon merely depicted him at some time before he was killed,

with some slight cosmetic variations from the way he appeared on the night

he was killed.

      The Commonwealth asserted at the time of Appellant’s objection that

the photo of Solomon was relevant for the purpose of showing “who Willie

Solomon” was and “what he looked like.” N.T., 12/1/14, at 112. The trial

court determined that the photo was relevant “to the element of the crime of

homicide because the prosecution had the burden of proving that Willie

                                     - 18 -
J-S96006-16



Solomon had been a human being who was alive before he was killed.” TCO

at 8-9. While this may have been cumulative of other evidence (given the

fact that Solomon was identified while still alive in the video surveillance

video), it was still relevant. Therefore, we agree with the trial court.

      In his brief, Appellant’s relies on Story, but then makes no argument

specific to this case regarding why the photo in question was comparable to

the evidence at issue in Story. Nor does Appellant directly address the trial

court’s rationale for rejecting his relevancy objection, that the photo was

relevant to the Commonwealth’s burden of showing the most basic, albeit

implicit, element of homicide – that the victim was a living human being.

Moreover, Appellant’s specific argument at trial was not that any photo of

Solomon before his death was irrelevant for any purpose, but that the

specific photo in question was not relevant because it did not depict Solomon

in the same manner as he appeared at the time of his death. Appellant has

not developed that more nuanced argument in his brief and has, therefore,

effectively abandoned it.

      Appellant also complains that other evidence in this case, specifically,

the video evidence, adequately depicted Solomon, rendering the photo at

issue superfluous. However, this argument does not address the relevancy

of the photo under Pa.R.E. 401 at all, but instead its admissibility under

Pa.R.E. 403 (“The court may exclude relevant evidence if its probative value

is outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or

                                     - 19 -
J-S96006-16



needlessly    presenting    cumulative       evidence.”)   (emphasis   added).

Appellant did not challenge the photo as being cumulative evidence at trial;

he merely objected on relevancy grounds.          Accordingly, this aspect of

Appellant’s claim is waived. See Pa.R.A.P. 302(a) (“Issues not raised in the

lower court are waived and cannot be raised for the first time on appeal.”).

      Therefore, for the reasons stated above, we conclude that the photo in

question was relevant for the purpose of proving the implicit element of

homicide that the victim was a living human being. Appellant’s tangential

concerns, regarding the photo’s failure to depict Solomon in a manner

consistent with how he appeared at the time of his death, and the assertion

that the photo was merely cumulative of other admitted evidence, have

been abandoned and waived, respectively.

      Next, Appellant asserts that the trial court erred by refusing to merge

the sentences for aggravated assault with a deadly weapon and third-degree

murder, as applied to the deceased victim, Solomon. Appellant asserts that

merger was required because both offenses arose out of the same ‘criminal

act,’ and because aggravated assault is a lesser-included offense of third-

degree murder.     The trial court concluded, to the contrary, that these

offenses arose out of separate criminal acts.     See TCO at 21 (stating the

court “found no … merger under the facts of this case … because of the

evidence of separate gunshots and separate non-fatal wounds”). Appellant

argues that the criminal information did not allege “separate gunshots or




                                    - 20 -
J-S96006-16



separate wounds, fatal or non-fatal, distinct from the other count.”

Appellant’s Brief at 33.

             Whether Appellant's convictions merge for sentencing is a
       question implicating the legality of Appellant's sentence.
       Consequently, our standard of review is de novo and the scope
       of our review is plenary. See Commonwealth v. Collins, 564
Pa. 144, 764 A.2d 1056, 1057, 1057 n. 1 (2001). …

              Section 9765 provides:

          § 9765. Merger of sentences

          No crimes shall merge for sentencing purposes unless the
          crimes arise from a single criminal act and all of the
          statutory elements of one offense are included in the
          statutory elements of the other offense. Where crimes
          merge for sentencing purposes, the court may sentence
          the defendant only on the higher graded offense.

       42 Pa.C.S. § 9765.

             The statute's mandate is clear. It prohibits merger unless
       two distinct facts are present: 1) the crimes arise from a single
       criminal act; and 2) all of the statutory elements of one of the
       offenses are included in the statutory elements of the other.

Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009).

       Appellant’s (and the trial court’s) assumption that aggravated assault,

as charged in this case under subsection (a)(4), merges with third-degree

murder, where there is a single criminal act at issue, is simply not correct.

The offense of aggravated assault with a deadly weapon7 includes an


____________________________________________


7
  The statute defining the offense of aggravated assault with a deadly
weapon provides as follows:


(Footnote Continued Next Page)


                                          - 21 -
J-S96006-16



element not included in the elements of third-degree murder8 – the use of a

deadly weapon.         Furthermore, the offense of third-degree murder includes

an element not included in the elements of aggravated assault with a deadly

weapon – the death of the victim. Accordingly, there is no required ‘legal’

merger of sentences for assault with a deadly weapon and third-degree

murder, because not “all of the statutory elements of one of the offenses



                       _______________________
(Footnote Continued)

      (a)    Offense defined.—A person is guilty of aggravated
             assault if he:
                                 …

          (4) attempts to cause or intentionally or knowingly causes
          bodily injury to another with a deadly weapon;

18 Pa.C.S. § 2702(a)(4).
8
  “A person is guilty of criminal homicide if he intentionally, knowingly,
recklessly or negligently causes the death of another human being.” 18
Pa.C.S. § 2501. The statute defining the various degrees of murder reads as
follows:

      (a)    Murder of the first degree.—A criminal homicide
             constitutes murder of the first degree when it is committed
             by an intentional killing.

      (b)    Murder of the second degree.—A criminal homicide
             constitutes murder of the second degree when it is
             committed while defendant was engaged as a principal or
             an accomplice in the perpetration of a felony.

      (c)    Murder of the third degree.—All other kinds of murder
             shall be murder of the third degree. Murder of the third
             degree is a felony of the first degree.

18 Pa.C.S. § 2502 (emphasis added).



                                           - 22 -
J-S96006-16



are included in the statutory elements of the other.” Baldwin, 985 A.2d at

833. Accordingly, we conclude that Appellant’s merger claim lacks merit.

        Finally, Appellant argues that the trial court abused its discretion by

imposing sentences outside the guidelines. Specifically, Appellant challenges

his two aggravated assault sentences of 5-10 years’ incarceration each,

which    were   imposed    consecutive   to   his   sentence   of   20-40   years’

incarceration for third-degree murder, and consecutive to one another.

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. In this context, an abuse
        of discretion is not shown merely by an error in judgment.
        Rather, the appellant must establish, by reference to the record,
        that the sentencing court ignored or misapplied the law,
        exercised its judgment for reasons of partiality, prejudice, bias
        or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Hoch, 936 A.2d 515, 517–18 (Pa. Super. 2007)

(citation omitted).

              Challenges to the discretionary aspects of sentencing do
        not entitle an appellant to review as of right. Commonwealth
        v. Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
        challenging the discretionary aspects of his sentence must
        invoke this Court's jurisdiction by satisfying a four-part test:
          [W]e conduct a four-part analysis to determine: (1)
          whether appellant has filed a timely notice of appeal, see
          Pa.R.A.P. 902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, see Pa.R.Crim.P. [720]; (3) whether
          appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S.A. § 9781(b).

        Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.
        2006), appeal denied, 589 Pa. 727, 909 A.2d 303 (2006)

                                     - 23 -
J-S96006-16


     (internal citations omitted).   Objections to the discretionary
     aspects of a sentence are generally waived if they are not raised
     at the sentencing hearing or in a motion to modify the sentence
     imposed. Commonwealth v. Mann, 820 A.2d 788, 794 (Pa.
     Super. 2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

           The determination of what constitutes a substantial
     question must be evaluated on a case-by-case basis.
     Commonwealth v. Paul, 925 A.2d 825, 828 (Pa. Super. 2007).
     A substantial question exists “only when the appellant advances
     a colorable argument that the sentencing judge's actions were
     either: (1) inconsistent with a specific provision of the
     Sentencing Code; or (2) contrary to the fundamental norms
     which underlie the sentencing process.” Sierra, supra at 912-
     13.

           As to what constitutes a substantial question, this Court
     does not accept bald assertions of sentencing errors.
     Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super.
     2006). An appellant must articulate the reasons the sentencing
     court's actions violated the sentencing code. Id.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010).

     Before we reach the merits of his claim, we must first address whether

Appellant has satisfied the four-part jurisdictional test.   Appellant filed a

timely notice of appeal, and a timely post-sentence motion in which he

adequately preserved the claims he now presents to this Court. Appellant

included a Rule 2119(f) statement in his brief, in which he asserts that he

raises a substantial question for our review. Thus, we now turn to whether

Appellant presents a substantial question for our review.

     In his Rule 2119(f) statement, Appellant alleges that the trial court

exceed the sentencing guidelines without adequate justification.         This

presents a substantial question. See Commonwealth v. Sheller, 961 A.2d
187, 190 (Pa. Super. 2008) (holding the “contention that the sentencing


                                    - 24 -
J-S96006-16



court exceeded the recommended range in the Sentencing Guidelines

without an adequate basis raises a substantial question for this Court to

review”).   Appellant’s assertion that his sentence is manifestly excessive

also presents a substantial question for our review.    Commonwealth v.

Kelly, 33 A.3d 638, 640 (Pa. Super. 2011) (“A claim that a sentence is

manifestly excessive such that it constitutes too severe a punishment raises

a substantial question.”).

      Appellant also alludes to the trial court’s failure to address his

rehabilitative needs at sentencing.    The failure to adequately address

sentencing factors does not present a substantial question for our review.

See Commonwealth v. Mobley, 581 A.2d 949, 952 (Pa. Super. 1990) (“A

challenge to the weight accorded sentencing factors does not raise a

substantial question absent extraordinary circumstances.”).    However, “a

substantial question exists when a sentencing court imposed a sentence in

the   aggravated     range   without    considering    mitigating   factors.”

Commonwealth v. Rhoades, 8 A.3d 912, 919 n.12 (Pa. Super. 2010).

Thus, as Appellant was sentenced in or above the aggravated range for his

aggravated assault convictions, we find that he presents a substantial

question to the extent that he claims the court failed to consider certain

sentencing factors in crafting his sentence. However, to the extent that he

argues the court did consider sentencing factors, but failed to afford those

factors adequate weight, he does not present a substantial question for our




                                   - 25 -
J-S96006-16



review.    Thus, we now turn to the merits of Appellant’s reviewable

sentencing claims.

      Appellant’s challenge focuses on the propriety of his statutory

maximum sentences for third-degree murder and aggravated assault, which

were ordered to run consecutively.         Appellant essentially alleges that the

trial court “fixated” on the seriousness of the offense, without giving

adequate regard to the fact that the guidelines already contemplated the

seriousness of his offense. Appellant’s Brief at 39. Appellant also claims the

trial court “did not demonstrate clarity” in its understanding of the

sentencing factors set forth in 42 Pa.C.S. § 9781(d), and afforded only

boilerplate assertions in justification of Appellant’s sentences. Appellant also

asserts that “[n]othing differentiates his conviction of any of the three

consecutive components from the typical case.” Appellant’s Brief at 40.

      Regarding the allegation that the court “fixated” on the seriousness of

his offense, Appellant offers little support from the record to substantiate

this claim. In the statement attached to its sentencing order, the trial court

stated that it was “aware of the nature and circumstances of the crimes” and

“has learned the history, character and condition of the defendant through

the   presentence    investigation   and    the   presentations   at   sentencing.”

Sentencing Order, 1/30/15, 7.        The court then proceeded to discuss the

gravity of the crimes at issue, which include violent behavior against two

individuals, ultimately resulting in the death of Solomon. Id. at 7-8. After

discussing the gravity of these crimes (albeit with some unnecessary

                                      - 26 -
J-S96006-16



rhetorical flair), the trial court then noted several factors, beyond the crimes

themselves, which demanded additional attention.            For instance, the trial

court was concerned that, following his crimes (and despite his self-defense

claims), Appellant fled from the scene of the crime and further attempted to

elude authorities by giving a false name to law enforcement.             Id. at 8.

Consequently, the court believed these additional factors, not directly related

to   his   third-degree    murder    and       aggravated    assault   convictions,

demonstrated that Appellant was “at high risk to repeat those actions,

unless he receives a lengthy period of correctional treatment in an

institution.” Id.

      The trial court then reiterated its consideration of the pre-sentence

report. Id. Notably,

      [w]here pre-sentence reports exist, we shall continue to
      presume that the sentencing judge was aware of relevant
      information regarding the defendant's character and weighed
      those considerations along with mitigating statutory factors. A
      pre-sentence report constitutes the record and speaks for itself.
      In order to dispel any lingering doubt as to our intention of
      engaging in an effort of legal purification, we state clearly that
      sentencers are under no compulsion to employ checklists or any
      extended or systematic definitions of their punishment
      procedure. Having been fully informed by the pre-sentence
      report, the sentencing court's discretion should not be disturbed.
      This is particularly true, we repeat, in those circumstances where
      it can be demonstrated that the judge had any degree of
      awareness of the sentencing considerations, and there we will
      presume also that the weighing process took place in a
      meaningful fashion. It would be foolish, indeed, to take the
      position that if a court is in possession of the facts, it will fail to
      apply them to the case at hand.

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009).


                                      - 27 -
J-S96006-16



      Accordingly, we must presume that the court considered all relevant

mitigating evidence concerning Appellant’s character, age, criminal and

personal history, past rehabilitative efforts, and future rehabilitative needs.

Appellant did present a single challenge to the content of the pre-sentence

report at his sentencing hearing, contesting the inclusion of the fact of his

arrest in New York on assault charges.       On appeal, Appellant no longer

contests the content of that report, a report which concluded with a

recommendation for the sentence actually issued in this case (consecutive,

statutory maximums for third-degree murder and aggravated assault). Our

review of the sentencing court’s statement indicates that the court did not

solely rely, or ‘fixate,’ on the gravity of Appellant’s crimes.     Appellant’s

minimal and cursory argument to the contrary does not convince us

otherwise.

      Appellant next alleges that the trial court did not demonstrate clarity in

its understanding of the sentencing factors set forth in 42 Pa.C.S. § 9781(d).

This claim is puzzling, since Section 9781(d) directs appellate courts, not

trial courts, in the review of sentences on appeal. See 42 Pa.C.S. § 9781(d)

(“In reviewing the record the appellate court shall have regard for: (1) The

nature and circumstances of the offense and the history and characteristics

of the defendant[;] (2) [t]he opportunity of the sentencing court to observe

the defendant, including any presentence investigation[;] (3) [t]he findings

upon which the sentence was based[; and] (4) [t]he guidelines promulgated

by the commission.”).

                                    - 28 -
J-S96006-16



       Nevertheless, even assuming Appellant is referring to the trial court’s

understanding of statutory sentencing factors set forth in 42 Pa.C.S. § 9721

(“the court shall follow the general principle that the sentence imposed

should call for confinement that is consistent with the protection of the

public, the gravity of the offense as it relates to the impact on the life of the

victim and on the community, and the rehabilitative needs of the

defendant”), we conclude that this claim lacks merit. As discussed above,

the trial court addressed each of these factors in the statement issued

contemporaneously to the sentencing order. In that statement, there does

not appear to be any ‘lack of understanding’ apparent on its face and, in any

event, Appellant’s bald allegation that the court’s understanding was lacking

is not a sufficient basis to conclude otherwise.9

       Appellant next claims that nothing about his crimes was extraordinary

or so unique so as to justify the imposed sentence.         However, Appellant

makes this allegation without any reference to the facts of this case, and

without any attempt to describe or identify what constitutes a “typical” third-

degree murder, or a “typical” aggravated assault, or how his conduct

conformed to such norms. Accordingly, we find this argument to be waived
____________________________________________


9
  Indeed, a bald allegation of error does not even constitute a substantial
question for our review. See Commonwealth v. Moury, 992 A.2d 162,
170 (Pa. Super. 2010) (“As to what constitutes a substantial question, this
Court does not accept bald assertions of sentencing errors.”).




                                          - 29 -
J-S96006-16



due to inadequate development. See Commonwealth v. Hardy, 918 A.2d
766, 771 (Pa. Super. 2007) (“This Court will not act as counsel and will not

develop arguments on behalf of an appellant. Moreover, when defects in a

brief impede our ability to conduct meaningful appellate review, we may

dismiss the appeal entirely or find certain issues to be waived.”) (citation

omitted).

      Finally, although Appellant’s complaints are premised on the trial

court’s upward departure from the standard sentencing guidelines, he

provides no discussion of his prior record score (hereinafter “PRS”), the

offense gravity score applicable to his various offenses, or the applicable

sentencing ranges for each of his offenses. Appellant does not discuss his

rehabilitative history (if any), his prior criminal record (if any), or mitigating

facts he brought forward at sentencing (if any). As such, this Court has little

information upon which to even begin to contemplate the extent to which

the trial court’s departure from the guidelines was or was not reasonable.

      As Appellant acknowledges, his sentence for third-degree murder, 20-

40 years’ incarceration, constituted a standard range sentence, as the

statutory limit for that offense is identical to the upper limit of the standard

guideline sentencing range for that same offense. See 42 Pa.C.S. § 303.16

(Basic Sentencing Matrix). We can also ascertain from the guidelines that, if

Appellant had the maximum PRS, ‘RFEL,’ his 5-10 year sentences for

aggravated assault would constitute aggravated range sentences, not

sentences ‘outside the guidelines.’ Id. However, these same sentences are

                                      - 30 -
J-S96006-16



clearly ‘outside the guidelines’ for any other PRS.           Unfortunately, because

Appellant fails to reference to these critical facts in his argument, we can

neither assess whether his sentences were ‘within the guidelines,’ nor, if

they were outside the guidelines, the magnitude of the trial court’s

departure from them. Appellant fails to direct our attention to where in the

record this information can be found, and our efforts to review the

sentencing     order,   the    sentencing      transcript,   and   the   various   other

sentencing-related documents in the record, have failed to uncover such

information.10      The omission of this information from the record must

ultimately resolve against Appellant, because “[i]n general, it is an

appellant's burden to ensure that the certified record contains the

documents reflecting the facts needed for review.”                 Commonwealth v.

Wrecks, 931 A.2d 717, 722 (Pa. Super. 2007). Moreover, this Court may

deem waived any claim that is not sufficiently developed for appellate

review.    See Hardy, supra.         In sum, we have endeavored to address as

many specific arguments raised by Appellant in his brief regarding the

____________________________________________


10
   The only reference to Appellant’s prior record (but not, specifically, his
prior record score), appears at the beginning of the sentencing transcript,
where Appellant’s sentencing counsel argues that he “disagree[d] with the
statement [in the pre-sentencing investigation report] that he has a prior
record.” N.T., 1/30/15, at 1. The statements of counsel are not evidence,
and the pre-sentence report is not contained in the certified record. In any
event, Appellant fails to assert at any point in his brief to this Court that he
did not have a prior record, nor does he assert any specific value for his
PRS.



                                          - 31 -
J-S96006-16



discretionary aspects of his sentence, but we find each of those issues to be

either meritless, waived, or not addressable under our substantial question

doctrine, for the reasons stated above.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2017




                                   - 32 -